DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species requirement in the reply filed on 17 March 2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 March 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a first and a second driven shafts (Noted, the word “shaft” is more like a physical structure.  However in applicant’s figures 1-2, shafts 10 and 12 each points at an axis, while numbers 11 and 13 are also used for rotational axes.  Therefore in the embodiment of fig 1-2, driven shafts are not clearly defined) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Specification
The disclosure is objected to because of the following informalities: Claim 1 limitation recites “a coupling element” (which in the specification it is designated with number 14).  In figure 1, number 14 points at the area where drive gear wheels 15 and 16 are located.  Therefore based on figure 1, it looks like the coupling element is the combination of two drive gear wheels.  However, in claim 11, the limitation recites additional two drive gear wheels.  Therefore the specification is objected because it does not clearly define the coupling element (i.e. does the coupling element 14 includes two drive gear wheels 15 and 16?).
Appropriate correction is required.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  In claims 2 and 3, the limitation recites “the first predetermined position” and “the second predetermined position”.  It . 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling element” in claim 1 and “bearing element” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-8, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 2-3 and 6, the limitation recites “can be”.  It’s not clear if the limitation after “can be” is required.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “configured to be”.
Claim 7 recites the limitation "the first and second stop elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  ALSO, it’s not clear how many first stop elements and how many second stop elements are required for this limitation.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a first stop element and a second stop element”.
Claim 7 recites the limitation "the abutment element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the at least one abutment element”.  Accordingly, claim 14 limitation for abutment element is interpreted to be “the at least one abutment element”.
Claim 8 recites the limitation "the first and second stop elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  ALSO, it’s not clear how many first stop elements and how many second stop elements are required for this limitation.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a first stop element and a second stop element”.
Claim 1 limitation recites “a coupling element” (which in the specification it is designated with number 14).  In figure 1, number 14 points at the area where drive gear wheel 15 and driven gear wheel 16 are located.  Also in applicant specification page 2 recites “In particular, the coupling element includes gear wheels, gear wheel segments, joint elements, or the like”.  Therefore in light of the specification the coupling element including drive gear wheels.  
However, claim 10 limitation recites “a drive gear wheel is disposed at the drive shaft, and a driven gear wheel…”  Since claim 10 depends on claim 1, it appears that the drive gear wheel and the driven gear wheel are separate structures in addition to the coupling element.  Therefore in light of the specification, it is unclear as to whether the drive gear and the driven gear of claim 10 are part of the coupling element.  Examiner recommend applicant to amend claim 10 limitation to (and for examining purpose, examiner interprets this limitation is), “The ventilation device according to claim 1, wherein the coupling element including a drive gear wheel disposed at the drive shaft and a driven gear wheel disposed at the first ventilation flap, …”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinant (US 20190168583).
Regarding claim 1, Dinant teaches a ventilation device “for an automobile passenger compartment” (this is intended use), the ventilation device comprising
a control mechanism for controlling a first ventilation flap (one of the flaps 50 or 60 shown in fig 5),
the control mechanism comprising a drive unit (115+120, fig 5 or 8 as well as a motor according to [0022] “the control device comprises a motor for actuating the coupling device.”), the drive unit comprising a drive shaft (the shaft of thumbwheel 115), the drive shaft being rotatable in a first direction of rotation (upwardly shown in fig 8) and in a second direction of rotation (downwardly shown in fig 8)  opposite the first direction of rotation,
the control mechanism comprising a first (51, fig 5) and a second driven shaft (61, fig 5) for a rotation about a first and a second rotational axis (levers 51 and 61 each has its own rotational axis), which are each rotatably driven by way of the drive shaft ([see explanations in 0098]-[0101], when shaft of thumbwheel 115 turns, the gears 116 and 121 move accordingly to guide movements of levers 51 and 61.  Levers 51 and 61 moves in guide tracks 135 and 136),
the first and second driven shafts being connected to the drive shaft by way of a coupling element (coupling device 130, fig 5 and 8),
the first ventilation flap being rotatable by the first driven shaft about the first rotational axis, wherein

Regarding claim 4, Dinant teaches the ventilation device comprises at least one brake element (inner surface 17a or 17b, fig 11-17), which is operatively (they are all in the same system, therefore they are operatively connected to one another) connected to the first and/or second driven shafts.
Regarding claim 12, Dinant teaches the drive unit comprises an electric motor ([0022] “the control device comprises a motor for actuating the coupling device.”).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gareis (US 20180086182).
Regarding claim 1, Gareis teaches a ventilation device “for an automobile passenger compartment” (this is intended use), the ventilation device comprising
a control mechanism for controlling a first ventilation flap (20, fig 4),
the control mechanism comprising a drive unit (26+28, fig 3), the drive unit comprising a drive shaft (28, fig 3), the drive shaft being rotatable in a first direction of rotation (upwardly in fig 3) and in a second direction of rotation (downwardly in fig 3) opposite the first direction of rotation ([0051] lines 3-5, “…causes pivotation or swivelling of the control section 28 about the third coupling element 36”),
the control mechanism comprising a first (19, fig 4) and a second driven shaft (pin/shaft for fin 24, fig 4) for a rotation about a first and a second rotational axis (the respective axis that 
the first and second driven shafts being connected to the drive shaft by way of a coupling element (combination of coupling element 36 and gear 34 and gear 40 shown in fig 3-4),
the first ventilation flap being rotatable by the first driven shaft about the first rotational axis, wherein
the coupling element is designed as a differential (fin 20 is controlled via coupling element 36 while slats 24 is controlled by gears 34+40.  Also [0051] “In addition, the control element 18 can be rotated about the longitudinal axis of the control section 28 independently of the orientation of the first control slat 20”.  Fin 20 is controlled independently of movement of slats 24.  Therefore the coupling element is designed as differential.).
Regarding claim 10, Gareis teaches (See 112 rejection for interpretation) the ventilation device according to claim 1, wherein the coupling element including a drive gear wheel (34, fig 3-4) disposed at the drive shaft and a driven gear wheel (40, fig 3-4) disposed at the first ventilation flap, and the drive and driven gear wheels are oriented orthogonally with respect to one another (see fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Dinant (US 20190168583) in view of Ito (US 20180147914).
Regarding claim 8, Dinant teaches all the limitations of claim 1.
Dinant fails to teach a first stop element and a second stop element are disposed on the first ventilation flap, and are connected thereto in one piece.
Ito teaches a first stop element and a second stop element (31+38 at both ends are the first stop element and the second stop element.  As seen in fig 1, those stop element stops the damper from turning further once they touches the inner wall of the duct) are disposed on a ventilation flap (damper body 22, fig 3A), and are connected thereto in one piece.
It would have been obvious at the time of filing to modify Dinant as taught by Ito by incorporating the stop elements to the ventilation flap in order to provide a better sealing between the damper and the ventilation housing as well as restraining noise generation at the time a shut-off damper is pivoted from a closing position toward an opening position (Ito [0009] teaches this benefit).

Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762